FILED
                           NOT FOR PUBLICATION                               AUG 10 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RYAN RODRIGUEZ, on behalf of                     No. 09-56278
himself and all others similarly situated; et
al.,                                             D.C. No. 2:05-cv-03222-R-Mc

              Plaintiffs - Appellees,
                                                 MEMORANDUM *
  v.

GEORGE SCHNEIDER, Class Member;
et al.,

              Objectors - Appellants.



RYAN RODRIGUEZ, on behalf of                     No. 09-56314
himself and all others similarly situated; et
al.,                                             D.C. No. 2:05-cv-03222-R-Mc

              Plaintiffs - Appellees,

  v.

SARAH SIEGEL, Class Member; et al.,

              Objectors - Appellants.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
RYAN RODRIGUEZ, on behalf of                    No. 09-56500
himself and all others similarly situated; et
al.,                                            D.C. No. 2:05-cv-03222-R-Mc

              Plaintiffs - Appellees,

  v.

ROBERT JOSEPH GAUDET, Jr.,

              Objector - Appellant.



                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                      Argued and Submitted March 5, 2012 **
                              Pasadena, California

Before: FARRIS, CLIFTON, and IKUTA, Circuit Judges.

       George Schneider, Jonathan M. Slomba, James Puntumapanitch, Justin

Head, and Ryan Helfrich (collectively, the “Schneider Objectors”), Sarah Siegel,

Evans & Mullinix, P.A., Jennifer Brown McElroy, Daniel M. Schafer, David Oriol,

and Jason Tingle (collectively, the “Siegel Objectors”), and pro se objector Robert

Joseph Gaudet Jr. appeal from the district court’s August 7, 2009 order denying



       **
            The panel unanimously concludes that Appeal Nos. 09-56314 and 09-
56500 are suitable for decision without oral argument. See Fed. R. App. P.
34(a)(2).

                                          -2-
them attorneys’ fees in whole or in part. The objectors contend that they are

entitled to such fees for their efforts in securing $325,000 to the class as a result of

the district court’s rejection of the class representatives’ requests for incentive

awards. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court did not abuse its discretion in declining to award fees to

the Siegel Objectors and Gaudet. The district court reasonably concluded that the

Siegel Objectors and Gaudet did not meaningfully argue that the incentive awards

should be voided because they created a conflict of interest, which was the

argument that ultimately prevailed, see Rodriguez v. W. Publ’g Corp.

(Rodriguez I), 563 F.3d 948, 958, 963 (9th Cir. 2009), and therefore did not

“substantially enhance[] the benefits to the class under the settlement,” see

Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1052 (9th Cir. 2002).

      Nor does the district court’s award of $8,125 to the Schneider Objectors

constitute an abuse of discretion. In light of the broad deference accorded the

district court to determine whether and in what amount to award fees, see Hensley

v. Eckerhart, 461 U.S. 424, 437 (1983), we cannot say that the district court’s

finding that the Schneider Objectors’ contributions were minimal, or its

determination that $8,125 constituted a reasonable fee award, was clearly




                                           -3-
erroneous. See, e.g., Riordan v. State Farm Mut. Auto. Ins. Co., 589 F.3d 999,

1008 (9th Cir. 2009).

      AFFIRMED.




                                        -4-